DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4, 6-7, 10-14, 16, 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11044618 (hereinafter ‘618) in view of Nagaraj US 20140247731 A1. Although the claims at issue are not identical, they are not patentably distinct from each.
Claim 1 of Claimed Invention
Claim 1 of ‘618
A method, comprising: determining, by first network equipment of a group of network equipment, a total latency of a traceroute echo packet being communicated, via a first radio access technology, between the first network equipment and second network equipment of the group of network equipment, wherein the first network equipment comprises a processor; comparing the total latency with a service latency threshold of the first radio access technology; based on determining that the total latency satisfies the service latency threshold, continuing to use the first radio access technology for communication with the second network equipment; and based on determining that the total latency fails to satisfy the service latency threshold, changing from the first radio access technology to a second radio access technology for the communication with the second network equipment.
Network equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: facilitating a transmission of a traceroute echo packet to a device via a defined first radio access technology, wherein the traceroute echo packet is an internet control message protocol echo packet, wherein the traceroute echo packet comprises a first timestamp field and a second timestamp field, and wherein the traceroute echo packet comprises a radio access technology field that comprises first information indicative of the defined first radio access technology over which a total latency is measured; based on a reply received in response to the transmission of the traceroute echo packet, determining the total latency of the traceroute echo packet; comparing the total latency with a service latency threshold of the defined first radio access technology; and based on a first determination that the total latency fails to satisfy a function of the service latency threshold, changing from the defined first radio access technology indicated in the first information to a defined second radio access technology for communication with the device.


Claim 1 of ‘618 teaches switching to the second RAT when the latency fails the threshold but in this claim alone does not teach staying on the first RAT however Nagaraj teaches based on determining that the total latency satisfies the service latency threshold, continuing to use the first radio access technology for communication with the second network equipment [Figure 4, ¶0044-45, if latency satisfies threshold, continue on first RAT].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of ‘618 to expressly teach not switching to the second RAT. In ‘618, the step of staying on the first RAT is implied as it is the alternative to the latency satisfying the threshold thus it would have been obvious to specify this as in Nagaraj who teaches ¶0005 this allows to enhance user experience by providing for switching between RATs more quickly as coverage degrades.
Claim 11, 18 rejected based on claim 1 of ‘618 in view of Nagaraj for the same reasons specified above
Claim 4, 7, 10, 14, 20 is rejected based on claim 1 of ‘618 in view of Nagaraj.
Claim 2-3, 12-13, 19 rejected based on claim 3 of ‘618, claim 2-3 of the instant application reciting the same features and use of a “current time” being receipt of the traceroute response, wherein claim 3 of ‘618 teaches “a time associated with receipt of the reply” considered the current time.
Claim 6, 16 rejected based on claim 1 of ‘618, Examiner noting that claim 1 of ‘618 indicates a service latency threshold for a first RAT considered broadly to be a threshold based on a type of service as recited in claim 6 of the application.

Claim 5, 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11044618 (hereinafter ‘618) in view of Nagaraj US 20140247731 A1 and Dribinski et al. (“Dribinski”) (US 20200067793 A1).

Regarding claim 5, claim 1 of ‘618 in view of Nagaraj teaches wherein the service latency threshold is defined based on a service with a user equipment, and wherein the method further comprises: based on the total latency satisfying the service latency threshold, using the first radio access technology to provide a service, according to the service to the user equipment; and based on the total latency failing to satisfy the service latency threshold, using the second radio access technology, different from the first radio access technology, to provide the service, according to the service, to the user equipment, see rejection regarding claim1.
Claim 1 of ‘618 in view of Nagaraj teaches defining a threshold based on a service but not expressly a service level agreement however Dribinski teaches service latency threshold is defined based on a service level agreement with a user equipment [¶0057-62 SLA indicates threshold latency].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to specify in ‘618-Nagaraj a service level agreement defining a threshold. ‘618-Nagaraj teaches a service latency threshold for a service from a RAT and it would have been an obvious combination of prior art elements according to known techniques to specify SLA as Dribinski teaches RAT-related measurements correspond to thresholds in SLAs such as latency for detecting violations ¶0062. Claim 15 is rejected in the same way.

Claim 8-9, 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11044618 (hereinafter ‘618) in view of Nagaraj US 20140247731 A1 and Beppler et al. (“Beppler”) (US 20110319071 A1).

Regarding claim 8, Claim 1 of ‘618 in view of Nagaraj teaches:
The method of claim 1.
‘618-Nagaraj teaches sending a traceroute but does not teach to a core network however Beppler teaches further comprising: selecting, by the first network equipment, the second network equipment based on an instruction to send the traceroute echo packet to core network equipment of a core network, wherein the traceroute echo packet is scheduled to be sent according to a route that traverses at least part of the core network [¶0038, network response test initiate via instructions, and UE launches ping i.e. traceroute to core node to assess delay].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traceroute to specify a core component. In claim 1 of ‘618 a traceroute is sent to determine a latency and it would have been obvious to specify a core component as in Beppler who teaches this allows for assessing delay in the network and employing a loop back measurement desired to test network latency ¶0038. 

Regarding claim 9, Claim 1 of ‘618 in view of Nagaraj teaches:
The method of claim 1.
‘618-Nagaraj teaches sending a traceroute but does not teach to a core network however Beppler teaches further comprising: selecting, by the first network equipment, the second network equipment based on an instruction to send the traceroute echo packet to backhaul network equipment of a backhaul network, wherein the traceroute echo packet is scheduled to be sent according to a route that traverses at least part of the backhaul network [¶0038, network response test initiate via instructions, and UE launches ping i.e. traceroute to network components that would include a route traversing a backhaul between access and core network to assess delay].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traceroute to specify a route via backhaul. In claim 1 of ‘618 a traceroute is sent to determine a latency and it would have been obvious to specify a route via backhaul as in Beppler who teaches this allows for assessing delay in the network and employing a loop back measurement desired to test network latency ¶0038. 

Regarding claim 17, Claim 1 of ‘618 in view of Nagaraj teaches:
The method of claim 1.
Claim 1 of ‘618 The first network equipment of claim 11, wherein the operations further comprise: selecting the second network equipment, from a group of network equipment of defined access networks, wherein traceroute echo packets, comprising the traceroute echo packet, are scheduled to traverse the defined access, see rejection regarding claim 1.
‘618-Nagaraj teaches sending a traceroute but does not teach to a core/backhaul route however Beppler teaches
The first network equipment of claim 11, wherein the operations further comprise: selecting the second network equipment, from a group of network equipment of defined backhaul and core networks, wherein traceroute echo packets, comprising the traceroute echo packet, are scheduled to traverse the defined backhaul, and core networks [¶0038, network response test initiate via instructions, and UE launches ping i.e. traceroute to core network components that would include a route traversing a backhaul between access and core network to assess delay].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traceroute to specify a route via backhaul. In claim 1 of ‘618 a traceroute is sent to determine a latency and it would have been obvious to specify a route via backhaul as in Beppler who teaches this allows for assessing delay in the network and employing a loop back measurement desired to test network latency ¶0038. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6-7, 11, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj US 20140247731 A1 in view of Beauford (US 20180020324 A1).

Regarding claim 1, Nagaraj teaches:
A method, comprising: determining, by first network equipment of a group of network equipment, a total latency of a communication link via a first radio access technology [¶0035, ¶0040 teaches connection quality metrics that can include latency, Figure 2 ¶0025 wireless device being network equipment as Applicant’s specification indicates first device Figure 1 can be UE and does not expressly define network equipment], between the first network equipment and second network equipment of the group of network equipment [Figure 1 shows first equipment 102 and second being first RAT 104 in group of equipment 104, 106 and UE], wherein the first network equipment comprises a processor [Figure 2 shows processor]; 
comparing the total latency with a service latency threshold of the first radio access technology [Figure 4, step 420-440, ¶0041 and ¶0043-45, measure quality metric of first RAT, compare to determined threshold, where metric may be total latency]; based on determining that the total latency satisfies the service latency threshold, continuing to use the first radio access technology for communication with the second network equipment [Figure 4, ¶0044-45, if latency satisfies threshold, continue on first RAT]; and based on determining that the total latency fails to satisfy the service latency threshold, changing from the first radio access technology to a second radio access technology for the communication with the second network equipment [Figure 4, ¶0044-45, if latency does not satisfy threshold, continue on switched second RAT].
Nagaraj teaches determining latency but not traceroute however Beauford teaches total latency based on a traceroute echo packet being communicated [¶0091-94 traceroute command packet sent, ¶0027 network includes LTE, considered a defined RAT, and it is an echo packet as the packet is intended to initiate a response to calculate time, then see Figure 11 ¶0092-98, device receives return messages, calculates a latency value to the destination considered total latency, see also ¶0042-46 can be round trip latency].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the latency determination method of Nagaraj as implementing traceroute method as claimed in Beauford. Nagaraj clearly shows methods for determining latency but does not specify the exact method used. Beauford teaches that latency can be computed using traceroute, thus it would have been obvious to modify Nagaraj by a simple substitution of parts by replacing the unspecified method of Nagaraj with the traceroute of Beauford who teaches traceroute programs are known for calculating latency ¶0044 and determine quality of the network ¶0048.

Regarding claim 6, Nagaraj-Beauford teaches:
The method of claim 1, wherein the service latency threshold is defined based on a type of service being provided to a user equipment [Nagaraj ¶0033, threshold associated with application considered a type of service being e.g. data communication], and wherein the method further comprises: based on the total latency satisfying the service latency threshold, using the first radio access technology to provide a service of the type of service to the user equipment; and based on the total latency failing to satisfy the service latency threshold, using the second radio access technology, different from the first radio access technology, to provide the service of the type of service to the user equipment [Nagaraj, ¶0033 switching from first RAT to second RAT to provide type of service or staying with the first RAT based on metrics being e.g. latency satisfying or not satisfying a threshold. Figure 4, 420-450 and 460/470].

Regarding claim 7, Nagaraj-Beauford teaches:
The method of claim 1, further comprising: selecting, by the first network equipment, the second network equipment based on an instruction to send the traceroute echo packet to a defined access network via which the traceroute echo packet is scheduled to traverse [Nagaraj teaches instructions to implement the methods, ¶0029-32, the method including measuring latency for a specific access network e.g. the first RAT ¶0043 considered instructions to define the latency for a defined access network, and combined with Beauford wherein measuring latency includes sending a traceroute to said network ¶0091-94 traceroute command packet sent and scheduled to traverse path of access network, ¶0027 network includes LTE, considered a defined RAT, see rationale for combination as in claim 1].

Regarding claim 11, Nagaraj teaches:
First network equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor [¶0029-33 hardware for terminal, Figure 2 ¶0025 wireless device being network equipment as Applicant’s specification indicates first device Figure 1 can be UE and does not expressly define network equipment]], facilitate performance of operations, wherein the operations comprise: 
determining a total latency being exchanged between the first network equipment and second network equipment via a first radio access technology [¶0035, ¶0040 teaches connection quality metrics that can include latency to be determined, see Figure 4 steps 420-440 ¶0043-45]; comparing the total latency with a service latency threshold defined for the first radio access technology [Figure 4, step 420-440, measure quality metric of first RAT, compare to determined threshold, where metric may be total latency, ¶0041-45]; based on the total latency satisfying a function of the service latency threshold, using the first radio access technology to provide a defined service to a user equipment  [Figure 4, ¶0044-45, if latency satisfies threshold, continue on first RAT]; and based on the total latency failing to satisfy the function of the service latency threshold, changing from the first radio access technology to a second radio access technology to provide the defined service to the user equipment [Figure 4, ¶0044-45, if latency does not satisfies threshold, continue on switched second RAT].
Nagaraj teaches determining latency but not traceroute however Beauford teaches total latency based on a traceroute echo packet being communicated [¶0091-94 traceroute command packet sent, ¶0027 network includes LTE, considered a defined RAT, and it is an echo packet as the packet is intended to initiate a response to calculate time, then see Figure 11 ¶0092-98, device receives return messages, calculates a latency value to the destination considered total latency, see also ¶0042-46 can be round trip latency].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the latency determination method of Nagaraj as implementing traceroute method as claimed in Beauford. Nagaraj clearly shows methods for determining latency but does not specify the exact method used. Beauford teaches that latency can be computed using traceroute, thus it would have been obvious to modify Nagaraj by a simple substitution of parts by replacing the unspecified method of Nagaraj with the traceroute of Beauford who teaches traceroute programs are known for calculating latency ¶0044 and determine quality of the network ¶0048.

Regarding claim 16, Nagaraj-Beauford teaches:
The first network equipment of claim 11, wherein the service latency threshold is defined based on a type of service being provided to the user equipment [Nagaraj ¶0033, threshold associated with application considered a type of service being e.g. data communication].

Regarding claim 18, Nagaraj teaches:
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations [¶0029-33 hardware for terminal, Figure 2 ¶0025 wireless device being network equipment as Applicant’s specification indicates first device Figure 1 can be UE and does not expressly define network equipment]], comprising: determining a latency between first network equipment and second network equipment via a first radio access technology [¶0035, ¶0040 teaches connection quality metrics that can include latency to be determined, see Figure 4 steps 420-440 ¶0043-45]; comparing the end-to-end latency with a service latency threshold defined to provide a service to a user equipment [Figure 4, step 420-440, measure quality metric of first RAT, compare to determined threshold, where metric may be total latency, ¶0041-45 for first RAT in providing service to UE]; based on a determination indicating that the end-to-end latency satisfies the service latency threshold, using the first radio access technology to provide the service to the user equipment [Figure 4, ¶0044-45, if latency satisfies threshold, continue on first RAT]; and based on the determination indicating that the end-to-end latency fails to satisfy the service latency threshold, changing from the first radio access technology to a second radio access technology, different than the first radio access technology, to provide the service to the user equipment [Figure 4, ¶0044-45, if latency does not satisfies threshold, continue on switched second RAT].
Nagaraj teaches determining latency but not traceroute for end-to-end latency however Beauford teaches determining end-to-end latency based on a traceroute echo packet being communicated [¶0091-94 traceroute command packet sent, ¶0027 network includes LTE, considered a defined RAT, and it is an echo packet as the packet is intended to initiate a response to calculate time, then see Figure 11 ¶0092-98, device receives return messages, calculates end-to-end latency value to the destination, see also ¶0042-46 can be round trip latency].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the latency determination method of Nagaraj as implementing traceroute method as claimed in Beauford. Nagaraj clearly shows methods for determining latency but does not specify the exact method used. Beauford teaches that latency can be computed using traceroute, thus it would have been obvious to modify Nagaraj by a simple substitution of parts by replacing the unspecified method of Nagaraj with the traceroute of Beauford who teaches traceroute programs are known for calculating latency ¶0044 and determine quality of the network ¶0048.

Claim 2-3, 10, 12-13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj US 20140247731 A1 in view of Beauford (US 20180020324 A1) and Le Pallec et al. (“Le Pallec”) (US 20140043992 A1).

Regarding claim 2, Nagaraj-Beauford teaches:
The method of claim 1.
Nagaraj teaches determining latency but not using traceroute echo and response however Beauford teaches further comprising: prior to determining the total latency, sending, by the first network equipment, the traceroute echo packet to the second network equipment [¶0091-94 traceroute command packet sent, ¶0027 network includes LTE, considered a defined RAT, and it is an echo packet as the packet is intended to initiate a response to calculate time]; and receiving, by the first network equipment, a reply traceroute echo packet from the second network equipment [Beauford Figure 11 ¶0092-98, device receives return messages, calculates a latency value to the destination considered total latency, see also ¶0042-46 can be round trip latency].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the latency determination method of Nagaraj as implementing traceroute method as claimed in Beauford. Nagaraj clearly shows methods for determining latency but does not specify the exact method used. Beauford teaches that latency can be computed using traceroute, thus it would have been obvious to modify Nagaraj by a simple substitution of parts by replacing the unspecified method of Nagaraj with the traceroute of Beauford who teaches traceroute programs are known for calculating latency ¶0044 and determine quality of the network ¶0048.
Nagaraj-Beauford teaches calculating latency information but does not expressly teach timestamps in the traceroute packet.
Le Pallec teaches wherein the sending comprises inserting first information indicative of a time of transmission into a first timestamp field of the traceroute echo packet [Figure 5, ¶0134-143, originator timestamp and receive timestamp indicated in e.g. outbound traceroute packet, Figure 4-5, ¶0134-143, timestamps comprise originator transmit timestamp indicating time transmitted from source], wherein the reply traceroute echo packet comprises the first information in the first timestamp field, and wherein the reply traceroute echo packet comprises a second timestamp field that comprises second information indicative of a time of receipt of the traceroute echo packet at the second network equipment [Figure 4-5, ¶0134-143, timestamps in reply packet comprise originator transmit timestamp indicating time transmitted from source, and receipt timestamp at the device e.g. destination device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaraj-Beauford by specifying that the packets comprise timestamp fields with a first time of transmission and second time of reception. Nagaraj-Beauford teaches typical traceroute procedure but does not specify timestamps. It would have been obvious to modify Nagaraj-Beauford by incorporating the claimed timestamps as in Le Pallec who teaches this allows network operators to learn network segments and nodes where corrective actions should be applied to solve problems in latency and allows for computing various latency measurements ¶0134-145.

Regarding claim 3, Nagaraj-Beauford-Le Pallec teaches:
The method of claim 2.
Nagaraj-Beauford teaches determining total latency but does not teach based on timestamps.
Le Pallec teaches wherein determining the total latency comprises: determining a current time of receiving the reply traceroute echo packet; and deriving the total latency based on comparing the first information indicative of the time of transmission, the second information indicative of the time of receipt, and the current time [¶0134-144 of Le Pallec allows for computing one-way latency based on transmission timestamp and receive timestamp at the destination and allows for round-trip latency based on transmit timestamp and receive timestamp of reply which comprises the timestamp of the message received at the destination and the “current time” being the time of receipt at the originator return resident time ¶0139, thus the total latency is based on the claimed times and timestamps].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaraj-Beauford by specifying that the packets comprise timestamp fields with a first time of transmission and second time of reception used for determining latency. Nagaraj-Beauford teaches typical traceroute procedure but does not specify timestamps. It would have been obvious to modify Nagaraj-Beauford by incorporating the claimed timestamps as in Le Pallec in order to measure the latency as Le Pallec teaches these values allow for computing total latency ¶0134-145 for purposes such as addressing problems of determining network segments and nodes where corrective actions should be applied to solve problems in latency ¶0016.

Regarding claim 10, Nagaraj-Beauford teaches:
The method of claim 1.
Nagaraj-Beauford teaches traceroute but not expressly ICMP however Le Pallec teaches wherein the traceroute echo packet is an internet control message protocol echo packet [¶0065-66 traceroute is modified ICMP].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaraj-Beauford by specifying the protocol for the packet used to determine the latency. Nagaraj-Beauford teaches typical traceroute procedure but does not specify ICMP features. It would have been obvious to modify Nagaraj-Beauford by incorporating the ICMP features as in Le Pallec in order to measure the latency as Le Pallec teaches these protocol features allow for computing total latency ¶0134-145 for purposes such as addressing problems of determining network segments and nodes where corrective actions should be applied to solve problems in latency ¶0016.

Regarding claim 12, Nagaraj-Beauford teaches:
The first network equipment of claim 11.
Nagaraj teaches determining latency but not using traceroute echo and response however Beauford teaches wherein the operations further comprise: prior to determining the total latency, sending, by the first network equipment, the traceroute echo packet to the second network equipment [¶0091-94 traceroute command packet sent, ¶0027 network includes LTE, considered a defined RAT, and it is an echo packet as the packet is intended to initiate a response to calculate time]; and receiving, by the first network equipment, a reply traceroute echo packet from the second network equipment [Beauford Figure 11 ¶0092-98, device receives return messages, calculates a latency value to the destination considered total latency, see also ¶0042-46 can be round trip latency].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the latency determination method of Nagaraj as implementing traceroute method as claimed in Beauford. Nagaraj clearly shows methods for determining latency but does not specify the exact method used. Beauford teaches that latency can be computed using traceroute, thus it would have been obvious to modify Nagaraj by a simple substitution of parts by replacing the unspecified method of Nagaraj with the traceroute of Beauford who teaches traceroute programs are known for calculating latency ¶0044 and determine quality of the network ¶0048.
Nagaraj-Beauford teaches calculating latency information but does not expressly teach timestamps in the traceroute packet.
Le Pallec teaches wherein the sending comprises inserting first information indicative of a time of transmission into a first timestamp field of the traceroute echo packet [Figure 5, ¶0134-143, originator timestamp and receive timestamp indicated in e.g. outbound traceroute packet, Figure 4-5, ¶0134-143, timestamps comprise originator transmit timestamp indicating time transmitted from source], wherein the reply traceroute echo packet comprises the first information in the first timestamp field, and wherein the reply traceroute echo packet comprises a second timestamp field that comprises second information indicative of a time of receipt of the traceroute echo packet at the second network equipment [Figure 4-5, ¶0134-143, timestamps comprise originator transmit timestamp indicating time transmitted from source, and receipt timestamp at the device e.g. destination device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaraj-Beauford by specifying that the packets comprise timestamp fields with a first time of transmission and second time of reception. Nagaraj-Beauford teaches typical traceroute procedure but does not specify timestamps. It would have been obvious to modify Nagaraj-Beauford by incorporating the claimed timestamps as in Le Pallec who teaches this allows network operators to figure out network segments and nodes where corrective actions should be applied to solve problems in latency and allows for computing various latency measurements ¶0134-145.

Regarding claim 13, Nagaraj-Beauford-Le Pallec teaches:
The first network equipment of claim 12.
Nagaraj-Beauford teaches determining total latency but does not teach based on timestamps.
Le Pallec teaches wherein the determining comprises: determining a current time of receiving the reply traceroute echo packet; and deriving the total latency based on comparing the first information indicative of the time of transmission, the second information indicative of the time of receipt, and the current time of the reply [¶0134-144 of Le Pallec allows for computing one-way latency based on transmission timestamp and receive timestamp at the destination and allows for round-trip latency based on transmit timestamp and receive timestamp of reply which comprises the timestamp of the message received at the destination and the “current time” being the time of receipt at the originator return resident time ¶0139, thus the total latency is based on the claimed times and timestamps].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaraj-Beauford by specifying that the packets comprise timestamp fields with a first time of transmission and second time of reception used for determining latency. Nagaraj-Beauford teaches typical traceroute procedure but does not specify timestamps. It would have been obvious to modify Nagaraj-Beauford by incorporating the claimed timestamps as in Le Pallec in order to measure the latency as Le Pallec teaches these values allow for computing total latency ¶0134-145 for purposes such as addressing problems of determining network segments and nodes where corrective actions should be applied to solve problems in latency ¶0016.

Regarding claim 20, Nagaraj-Beauford teaches:
The non-transitory machine-readable medium of claim 18.
Nagaraj-Beauford teaches traceroute but not expressly ICMP however Le Pallec teaches wherein the traceroute echo packet is an internet control message protocol echo packet [¶0065-66 traceroute is modified ICMP].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaraj-Beauford by specifying the protocol for the packet used to determine the latency. Nagaraj-Beauford teaches typical traceroute procedure but does not specify ICMP features. It would have been obvious to modify Nagaraj-Beauford by incorporating the ICMP features as in Le Pallec in order to measure the latency as Le Pallec teaches these protocol features allow for computing total latency ¶0134-145 for purposes such as addressing problems of determining network segments and nodes where corrective actions should be applied to solve problems in latency ¶0016.

Claim 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj US 20140247731 A1 in view of Beauford (US 20180020324 A1) and Chai et al. (“Chai”) (US 20180332479 A1).

Regarding claim 4, Nagaraj-Beauford teaches:
The method of claim 1, wherein the traceroute echo packet is used, and wherein the method further comprises: inserting, by the first network equipment, information prior to a transmission of the traceroute echo packet to the second network equipment [¶0092-94 of Beauford, traceroute identifies routing information e.g. TTL considered information inserted prior to transmission see rationale for combination as in claim 1].
Nagaraj-Beauford teaches sending a packet to a defined network for measuring a latency of the defined network but does not teach information in a RAT field in the packet.
Chai teaches transmitting a packet wherein the packet comprises a radio access technology field, and wherein the method further comprises: inserting, by the first network equipment, information indicative of the first radio access technology in the radio access technology field prior to a transmission of the packet to the second network equipment [¶0161 in which message sent to a network regarding measurements includes a type of RAT determined by terminal device].	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the message of Nagaraj-Beauford to include a RAT field with a type of RAT specified as in Chai. Nagaraj-Beauford teaches sending a traceroute for determining latency to a specific first RAT and for determining to switch to another RAT based on the latency. The messages are clearly related to a specific RAT and it would have been obvious to modify this message of Nagaraj-Beauford to include a type of RAT in a RAT field inserted prior to transmission as in Chai. Examiner asserts that the same techniques disclosed in Chai in indicating a RAT type in a message sent to a network can be applied to any other type of message transmitted to a network such as the traceroute in Nagaraj-Beauford, as implementing this insertion of a RAT type would not change or alter an outcome of an invention using the altered message in such a way as to render the invention unusable. In other words, incorporating a RAT field into e.g. a traceroute to specify a RAT type would not destroy the intended purpose of the traceroute program in Nagaraj-Beauford. Examiner asserts such RAT indication information fields can be applied to any type of packet without altering the intended outcome. The claim does not specify this RAT type information as being used by the receiving end or inserted by the transmitting end in a novel way. It appears this information is appended to the packet and can be placed anywhere but is never used. Thus it would have been obvious to modify the packet based on Chai who teaches this information can be appended onto a message indicating measurement or other types of information sent to a network for purposes of allowing for efficient data allocation ¶0158-161, making this an obvious combination of prior art elements according to known techniques.

Regarding claim 14, Nagaraj-Beauford teaches:
The first network equipment of claim 11, wherein the traceroute echo packet is used, and wherein the operations further comprise: inserting, by the first network equipment, information prior to a transmission of the traceroute echo packet to the second network equipment [¶0092-94 of Beauford, traceroute identifies routing information e.g. TTL considered information inserted prior to transmission see rationale for combination as in claim 11].
Nagaraj-Beauford teaches sending a packet to a defined network for measuring a latency of the defined network but does not teach information in a RAT field in the packet.
Chai teaches transmitting a packet wherein the packet comprises a radio access technology field, and wherein the operations further comprise: inserting, by the first network equipment, information indicative of the first radio access technology in the radio access technology field prior to a transmission of the packet to the second network equipment [¶0161 in which message sent to a network regarding measurements includes a type of RAT determined by terminal device].	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the message of Nagaraj-Beauford to include a RAT field with a type of RAT specified as in Chai. Nagaraj-Beauford teaches sending a traceroute for determining latency to a specific first RAT and for determining to switch to another RAT based on the latency. The messages are clearly related to a specific RAT and it would have been obvious to modify this message of Nagaraj-Beauford to include a type of RAT in a RAT field inserted prior to transmission as in Chai. Examiner asserts that the same techniques disclosed in Chai in indicating a RAT type in a message sent to a network can be applied to any other type of message transmitted to a network such as the traceroute in Nagaraj-Beauford, as implementing this insertion of a RAT type would not change or alter an outcome of an invention using the altered message in such a way as to render the invention unusable. In other words, incorporating a RAT field into e.g. a traceroute to specify a RAT type would not destroy the intended purpose of the traceroute program in Nagaraj-Beauford. Examiner asserts such RAT indication information fields can be applied to any type of packet without altering the intended outcome. The claim does not specify this RAT type information as being used by the receiving end or inserted by the transmitting end in a novel way. It appears this information is appended to the packet and can be placed anywhere but is never used. Thus it would have been obvious to modify the packet based on Chai who teaches this information can be appended onto a message indicating measurement or other types of information sent to a network for purposes of allowing for efficient data allocation ¶0158-161, making this an obvious combination of prior art elements according to known techniques.

Claim 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj US 20140247731 A1 in view of Beauford (US 20180020324 A1) and Dribinski et al. (“Dribinski”) (US 20200067793 A1).

Regarding claim 5, Nagaraj-Beauford teaches:
The method of claim 1, wherein the service latency threshold is defined based on a service with a user equipment [Nagaraj ¶0033, threshold associated with application considered a type of service being e.g. data communication], and wherein the method further comprises: based on the total latency satisfying the service latency threshold, using the first radio access technology to provide a service, according to the service to the user equipment; and based on the total latency failing to satisfy the service latency threshold, using the second radio access technology, different from the first radio access technology, to provide the service, according to the service, to the user equipment [Nagaraj, ¶0033 switching from first RAT to second RAT to provide type of service or staying with the first RAT based on metrics being e.g. latency satisfying or not satisfying a threshold. Figure 4, 420-450 and 460/470].
Nagaraj teaches defining a threshold based on a service but not expressly a service level agreement however Dribinski teaches service latency threshold is defined based on a service level agreement with a user equipment [¶0057, ¶0062 SLA indicates threshold latency].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to specify in Nagaraj a service level agreement defining a threshold. Nagaraj teaches a service latency threshold for a service from a RAT and it would have been an obvious combination of prior art elements according to known techniques to specify SLA as Dribinski teaches RAT-related measurements correspond to thresholds in SLAs such as latency for detecting violations ¶0062.

Regarding claim 15, Nagaraj-Beauford teaches:
The first network equipment of claim 11.
Nagaraj teaches defining a threshold based on a service but not expressly a service level agreement however Dribinski teaches wherein the service latency threshold is defined based on a service level agreement with the user equipment [¶0057, ¶0062 SLA indicates threshold latency].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to specify in Nagaraj a service level agreement defining a threshold. Nagaraj teaches a service latency threshold for a service from a RAT and it would have been an obvious combination of prior art elements according to known techniques to specify SLA as Dribinski teaches RAT-related measurements correspond to thresholds in SLAs such as latency for detecting violations ¶0062.

Claim 8-9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj US 20140247731 A1 in view of Beauford (US 20180020324 A1) and Beppler et al. (“Beppler”) (US 20110319071 A1).

Regarding claim 8, Nagaraj-Beauford teaches:
The method of claim 1.
Nagaraj-Beauford teaches sending a traceroute but does not teach to a core network however Beppler teaches further comprising: selecting, by the first network equipment, the second network equipment based on an instruction to send the traceroute echo packet to core network equipment of a core network, wherein the traceroute echo packet is scheduled to be sent according to a route that traverses at least part of the core network [¶0038, network response test initiate via instructions, and UE launches ping i.e. traceroute to core node to assess delay].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traceroute to specify a core component. Nagaraj-Beauford teaches sending a traceroute to determine a latency and it would have been obvious to specify a core component as in Beppler who teaches this allows for assessing delay in the network and employing a loop back measurement desired to test network latency ¶0038. 

Regarding claim 9, Nagaraj-Beauford teaches:
The method of claim 1.
Nagaraj teaches sending a traceroute but does not teach to a backhaul network however Beppler teaches further comprising: selecting, by the first network equipment, the second network equipment based on an instruction to send the traceroute echo packet to backhaul network equipment of a backhaul network, wherein the traceroute echo packet is scheduled to be sent according to a route that traverses at least part of the backhaul network [¶0038, network response test initiate via instructions, and UE launches ping i.e. traceroute to network components that would include a route traversing a backhaul between access and core network to assess delay].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traceroute to specify a route via backhaul. Nagaraj-Beauford, a traceroute is sent to determine a latency and it would have been obvious to specify a route via backhaul as in Beppler who teaches this allows for assessing delay in the network and employing a loop back measurement desired to test network latency ¶0038. 

Regarding claim 17 Nagaraj-Beauford teaches:
The first network equipment of claim 11, wherein the operations further comprise: selecting the second network equipment, from a group of network equipment of defined access networks, wherein traceroute echo packets, comprising the traceroute echo packet, are scheduled to traverse the defined access networks [Nagaraj[Figure 4, step 420-440, measure quality metric of first RAT considered a defined access network from a group, compare to determined threshold, where metric may be total latency, with Beauford ¶0091-94 being a traceroute see rationale for combination as in claim 11].
Nagaraj-Beauford teaches sending a traceroute but does not teach to a core/backhaul route however Beppler teaches wherein the operations further comprise: selecting the second network equipment, from a group of network equipment of defined backhaul, and core networks, wherein traceroute echo packets, comprising the traceroute echo packet, are scheduled to traverse the defined  backhaul, and core networks [¶0038, network response test initiate via instructions, and UE launches ping i.e. traceroute to core network components that would include a route traversing a backhaul between access and core network to assess delay].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traceroute to specify a route via backhaul. Nagaraj-Beauford teaches a traceroute is sent to determine a latency and it would have been obvious to specify a route via backhaul as in Beppler who teaches this allows for assessing delay in the network and employing a loop back measurement desired to test network latency ¶0038. 

Allowable Subject Matter
Claim 19 is rejected under Double Patenting and dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and with the filing of a Terminal Disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/             Examiner, Art Unit 2478